DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-25 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/16/2018 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-10,12,13,15-23,25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrristal(US 2013/0263262).
Claim 1: Forristal disclose non-volatile storage that includes a code object in (page 1[0010]: firmware code or object code is stored in ROM or non-volatile memory). Forristal disclose one or more 
Claim 2: Forristal disclose code object is a firmware object in (page 1[0010];page 2[0013]).
Claim 3: Forristal disclose peripheral device is a network interface card in (page 3[0019]).
Claim 4: Forristal disclose one or more hardware processors are configured to make the measurement available to the second device over the PCIe interconnect through a PCIe extended capability structure in (page 2[0013]; page 3[0025]).
Claim 5: Forristal disclose a hardware register and wherein the one or more hardware processors are configured to at least store the measurement in the hardware register in (fig.3; page 3[0023]).
Claim 7: Forristal disclose calculate a second measurement of the second code and extend the measurement with the second measurement in (pages 3-4[0026-0027],[0029]).
Claim 8: Forristal disclose calculate the measurement of the code object the one or more hardware processors is to at least calculate a secure hash of the code object in (page 3[0023]).
Claim 9: Forristal disclose set an indicator to indicate when the measurement of the code object has been completed and the measurement is present in a location accessible to the second device in (pages 3-4[0026-0027]).
Claim 10: Forristal disclose a hardware register and a first hardware processor in (fig.3,5). Forristal disclose calculate a measurement of a firmware object of the PCIe endpoint device and store the measurement in the hardware register in (fig.3;page 3[0024-0025]: code object/firmware code is 
Claim 12: Forristal disclose measurement comprises a cryptographic measurement in (page 1[0012]).
Claim 13: Forristal disclose measurement comprises a secure hash algorithm in (page 3[0023]).
Claim 15: Forristal disclose a value of the hardware register is set to zero upon a reset of the PCIe endpoint device in (fig.4; page 3[0023]).
Claim 16: Forristal disclose PCIe endpoint device further comprises a network interface to a computer network in (page 3[0019]).
Claim 17: Forristal disclose calculating a cryptographic firmware measurement of a firmware object of then endpoint device in (page 3[0024]: code object/firmware code is subject to the cryptographic measure). Forristal disclose storing the cryptographic firmware measurement of the firmware object of the endpoint device in a PCIe capability data structure in (page 2[0013]; page 3[0025-0026]: cryptographic measurement of firmware code/object code is transmitted to software residing outside entity/device over PCIe).
Claim 18: Forristal disclose cryptographic firmware measurement comprises using a secure hash algorithm in (page 1[0012]).
Claim 19: Forristal disclose cryptographic firmware measurement is stored in the PCIe capability data structure by mapping a field in the PCIe capability data structure to a hardware register in (page 1[0012]; page 2[0016]).

Claim 21: Forristal disclose modifying the cryptographic measurement by extending the value to include a second cryptographic measurement of a second firmware object in (page 4[0029]).
Claim 22: Forristal disclose cryptographic firmware measurement comprises using a secure hash algorithm in (page 1[0012]).
Claim 23: Forristal disclose calculate a measurement of a firmware object in(fig.3;page 3[0024-0025]: code object/firmware code is subject to the cryptographic measure). Forristal disclose storing the measurement in a memory in (fig.4:#325 measurement is stored in storage of hardware device). Forristal disclose providing the contents of the memory to the second device over the PCIe interconnect in (page 2[0013]; page 3[0025-0026]: cryptographic measurement of firmware code/object code is transmitted to software residing outside entity/device over PCIe).
Claim 25: Forristal disclose setting an indicator to indicate when the measurement of the firmware object has been completed and the measurement is present in a location accessible to the second device in (pages 3-4[0026-0027]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. 
The instant claims are drawn to a “machine-readable medium”, which in light of the disclosure, appears to encompass electronic signals. Examiner notes that, the term does not appear to have been defined in the specification as to explicitly excluding all forms of transitory media, and thus will be 
Allowable Subject Matter
Claims 6,11,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOSUK SONG/Primary Examiner, Art Unit 2435